     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 1 of 35 Page ID #:12
                                                                             FILED
                                                                   CLERK, U.S. DISTRICT COURT


                                                                      08/19/20

 1   NICOLA T. HANNA                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                           DM
                                                                   BY: ___________________ DEPUTY
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     ROBERT F. CONTE
 4   Assistant United States Attorney
     Tax Division
 5        United States Attorney’s Office
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6607
 7        Facsimile: (213) 894-0115
          E-mail:     Robert.Conte@usdoj.gov
 8   NANETTE L. DAVIS
     Senior Litigation Counsel (DC Bar No. 442136)
 9   MARK F. DALY
     Senior Litigation Counsel (MA Bar No. 640581)
10   Tax Division, Northern Criminal Enforcement Section
     United States Department of Justice
11        150 M Street NE
          Washington, DC 20002
12        Telephone: (202) 514-8030
          Facsimile: (202) 616-1786
13        E-mail:     Nanette.L.Davis@usdoj.gov
                      Mark.F.Daly@usdoj.gov
14
     Attorneys for Plaintiff
15   UNITED STATES OF AMERICA

16                          UNITED STATES DISTRICT COURT

17                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

18   UNITED STATES OF AMERICA,               No. CR 20- 2:20-cr-00362-ODW

19             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             STRACHANS SA IN LIQUIDATION
20                   v.

21   STRACHANS SA IN LIQUIDATION,

22             Defendant.

23

24        1.   This constitutes the binding plea agreement between
25   STRACHANS SA IN LIQUIDATION (“defendant” or “Strachans”) and the
26   United States Attorney’s Office for the Central District of
27   California and the United States Department of Justice, Tax Division
28
                                                                                                    14211626.1
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 2 of 35 Page ID #:13



 1   (together, “the Offices”) in the above-captioned case.          This

 2   agreement is limited to the Offices and cannot bind any other

 3   federal, state, local, or foreign prosecuting, enforcement,

 4   administrative, or regulatory authorities.

 5                           RULE 11(c)(1)(C) AGREEMENT

 6        2.   Defendant understands that this agreement is entered into

 7   pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).

 8   Accordingly, defendant understands that, if the Court determines that

 9   it will not accept this agreement, absent a breach of this agreement

10   by defendant prior to that determination and whether or not defendant
11   elects to withdraw any guilty plea entered pursuant to this

12   agreement, this agreement will, with the exception of paragraph 19

13   below, be rendered null and void and both defendant and the Offices

14   will be relieved of their obligations under this agreement.

15   Defendant agrees, however, that if defendant breaches this agreement

16   prior to the Court’s determination whether or not to accept this

17   agreement, the breach provisions of this agreement, paragraphs 21 and

18   22 below, will control, with the result that defendant will not be

19   able to withdraw any guilty plea entered pursuant to this agreement,

20   the Offices will be relieved of all of its obligations under this

21   agreement, and the Court’s failure to follow any recommendation or

22   request regarding sentence set forth in this agreement will not

23   provide a basis for defendant to withdraw defendant’s guilty plea.

24                             DEFENDANT’S OBLIGATIONS

25        3.   Defendant agrees to:

26             a.    Give up the right to indictment by a grand jury, and

27   at the earliest opportunity requested by the Offices and provided by

28   the Court, to appear and plead guilty to a one-count Information

                                          2
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 3 of 35 Page ID #:14



 1   charging a violation of 18 U.S.C. § 371 in the form attached to this

 2   agreement as Exhibit A or a substantially similar form.

 3             b.    Not contest facts agreed to in this agreement.

 4             c.    Abide by all agreements regarding sentencing contained

 5   in this agreement, and affirmatively recommend to the court that it

 6   impose sentence in accordance with paragraph 14 of this agreement.

 7             d.    Appear for all court appearances, obey all conditions

 8   of any bond, and obey any other ongoing court order in this matter.

 9             e.    Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing
11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

12   within the scope of this agreement.

13             f.    Be truthful at all times with Pretrial Services, the

14   United States Probation Office, and the Court.

15             g.    Pay the applicable special assessment at or before the

16   time of sentencing unless defendant lacks the ability to pay and

17   prior to sentencing submits a completed financial statement on a form

18   to be provided by the Offices.

19        4.   Defendant further agrees to cooperate fully with the

20   Offices, the Internal Revenue Service (pursuant to the separate

21   discussions between the IRS and the defendant), and, as directed by

22   the Offices, any other federal, state, or local prosecuting,

23   enforcement, administrative, or regulatory authority.          This

24   cooperation requires defendant to:

25             a.    Respond truthfully and completely to all questions
26   that may be put to defendant, whether in interviews, before a grand

27   jury, or at any trial or other court proceeding.

28

                                          3
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 4 of 35 Page ID #:15



 1             b.    Attend all meetings, grand jury sessions, trials or

 2   other proceedings at which defendant’s presence is requested by the

 3   Offices or compelled by subpoena or court order.

 4             c.    Produce voluntarily all documents, records, or other

 5   tangible evidence relating to matters about which the Offices, or its

 6   designee, inquires, subject to relevant provisions of law.

 7                            THE OFFICES’ OBLIGATIONS

 8        5.   The Offices agree to:

 9             a.    Not contest facts agreed to in this agreement.

10             b.    Abide by all agreements regarding sentencing contained
11   in this agreement and affirmatively recommend to the court that it

12   impose sentence in accordance with paragraph 14 of this agreement.

13             c.    Not to further criminally prosecute defendant or its

14   principals for any additional violations known to the Offices at the

15   time of the plea, arising out of the information provided by the

16   defendant, and defendant's conduct (i) described in the Information

17   or (ii) described in the statement of facts provided in Exhibit B.

18   Defendant understands that the Offices is free to criminally

19   prosecute defendant, its principals, and or related companies for any

20   other unlawful past conduct or any unlawful conduct that occurs after

21   the date of this agreement. Defendant agrees that at the time of

22   sentencing the Court may consider any uncharged conduct in

23   determining the applicable Sentencing Guidelines range, the propriety

24   and extent of any departure from that range, and the sentence to be

25   imposed after consideration of the Sentencing Guidelines and all
26   other relevant factors under 18 U.S.C. § 3553(a).

27

28

                                          4
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 5 of 35 Page ID #:16



 1                             CORPORATE AUTHORIZATION

 2        6.      Defendant represents that it is authorized to enter into

 3   this agreement.    On or before the change of plea hearing pursuant to

 4   this agreement, defendant shall provide the Offices and the Court

 5   with a notarized legal document certifying that the defendant is

 6   authorized to enter into and comply with all of the provision of this

 7   agreement.    Such legal document(s) shall designate a company

 8   representative who is authorized to take the actions specified in

 9   this agreement, and shall also state that all legal formalities for

10   such authorizations have been observed.
11                    ORGANIZATIONAL CHANGES AND APPLICABILITY

12        7.      This agreement shall bind defendant, its successor entities

13   (if any), parent companies, and any other person or entity that

14   assumes the liabilities contained herein (“successors-in-interest”).

15   Defendant, or its successors-in-interest, if applicable, shall

16   provide the Offices and the United States Probation Office for the

17   Central District of California with immediate notice of any name

18   changes, business reorganization, sale or purchase of assets,

19   divestiture of assets, or similar action impacting their ability to

20   pay the fine or affecting this agreement.        No change in name, change

21   in ownership, merger, change of legal status, sale or purchase or

22   assets, or similar action shall alter defendant’s responsibilities

23   under this agreement.    Defendant shall not engage in any action to

24   seek to avoid the obligations and conditions set forth in this

25   agreement.

26                             NATURE OF THE OFFENSES

27        8.      Defendant understands that for defendant to be guilty of

28   the crime charged in count one of the Information, that is, a

                                          5
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 6 of 35 Page ID #:17



 1   conspiracy to defraud the United States, in violation of Title 18,

 2   United States Code, Section 371, the following must be true:

 3              a.    From in or about 1982 to in or about January 2014,

 4   defendant and others known and unknown, including clients living in

 5   the Central District of California, knowingly did combine, conspire,

 6   confederate and agree together to defraud the United States;

 7              b.    Defendant knew the purpose of the agreement;

 8              c.    With knowledge of the purpose of the agreement,

 9   Defendant deliberately joined; and

10              d.    During the existence or life of the agreement,
11   Defendant knowingly performed one of the overt acts charged in the

12   Information and did so in order to further or advance the purpose of

13   the agreement.

14        9.    Defendant admits that defendant is, in fact, guilty of the

15   offense as described in count one of the Information.

16                            PENALTIES AND RESTITUTION

17        10.   Defendant understands that the statutory maximum sentence

18   that the Court can impose for a violation of Title 18, United States

19   Code, Section 371, is: a five-year period of probation; a fine of

20   $500,000 or twice the gross gain or gross loss resulting from the

21   offense, whichever is greatest; and a mandatory special assessment of

22   $400. Defendant agrees to pay the special assessment at or before the

23   time of sentencing.

24        11.   The parties agree that, in light of the extensive

25   cooperation with the U.S. Department of Justice and the Internal

26   Revenue Service, the complexity of determining restitution, and its

27   inability to pay restitution, and the applicability of 18 U.S.C.

28   § 3663(a)(1)(B), no restitution will be owed.

                                          6
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 7 of 35 Page ID #:18



 1                                   FACTUAL BASIS

 2        12.   Defendant admits that defendant is, in fact, guilty of the

 3   offense to which defendant is agreeing to plead guilty.          Defendant

 4   and the Offices agree to the statement of facts attached hereto as

 5   Exhibit B hereto and incorporated by reference herein, and agree that

 6   the statement of facts is sufficient to support a plea of guilty to

 7   the charge described in this agreement as well as the sentence and

 8   fine specified in this agreement. The attached statement of facts is

 9   not meant to be a complete recitation of all facts relevant to the

10   underlying criminal conduct or all facts known to either party that
11   relate to that conduct.

12                              SENTENCING AGREEMENT

13        13.   Defendant and the Offices agree and stipulate that Chapter

14   Eight of the United States Sentencing Guidelines apply in determining

15   the fine for the defendant.     Defendant understands that in

16   determining defendant’s sentence, the Court is required to consider

17   the factors set forth in Title 18, United States Code, Section

18   3553(a), including the kinds of sentence and sentencing range

19   established under the Sentencing Guidelines.        Defendant also

20   understands that, in arriving at the penalties set forth below, the

21   Offices has considered defendant’s efforts to cooperate.

22        14.   Pursuant to U.S.S.G. § §      8D1.1 and 8D1.2 and the factors

23   set forth in Title 18, United States Code, Section 3553(a), including

24   the nature and circumstances of the offense and the history and

25   characteristics of the defendant, the need for the sentence imposed

26   to reflect the seriousness of the offense, to promote respect the

27   law, to provide just punishment for the offense, and to afford

28

                                          7
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 8 of 35 Page ID #:19



 1   adequate deterrence to criminal conduct, the parties agree that

 2   defendant shall be sentenced as follows:

 3              a.     Criminal Fine: Defendant shall pay a total criminal

 4   fine of $500,000 (five hundred thousand dollars) as to the count of

 5   conviction.     The criminal fine shall be paid within fourteen days of

 6   the entry of judgment by wire transfer to the Clerk of the United

 7   States District Court for the Central District of California, and

 8   confirmation of the completed wire transfer shall be provided to the

 9   Offices.

10              b.     The parties further agree that, if any funds currently
11   custodied in SG Kleinwort Hambros Bank (Jersey) for the benefit of

12   U.S. clients come into the permanent possession of Strachans or any

13   related entity, then those funds will be paid over to the United

14   States as an additional fine.

15              c.     Special Assessment: Defendant shall pay a special

16   assessment of $400.

17                         WAIVER OF CONSTITUTIONAL RIGHTS

18        15.   Defendant understands that by pleading guilty, defendant

19   gives up the following rights:

20              a.     The right to persist in a plea of not guilty.

21              b.     The right to a speedy and public trial by jury.

22              c.     The right to be represented by counsel – and if

23   necessary have the court appoint counsel - at trial.         Defendant

24   understands, however, that, defendant retains the right to be

25   represented by counsel – and if necessary have the court appoint

26   counsel – at every other stage of the proceeding.

27

28

                                          8
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 9 of 35 Page ID #:20



 1             d.    The right to be presumed innocent and to have the

 2   burden of proof placed on the government to prove defendant guilty

 3   beyond a reasonable doubt.

 4             e.    The right to confront and cross-examine witnesses

 5   against defendant.

 6             f.    The right to testify and to present evidence in

 7   opposition to the charges, including the right to compel the

 8   attendance of witnesses to testify.

 9             g.    The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that
11   choice not be used against defendant.

12             h.    Any and all rights to pursue any affirmative defenses,

13   Fourth Amendment or Fifth Amendment claims, and other pretrial

14   motions that have been filed or could be filed.

15                        WAIVER OF STATUTE OF LIMITATIONS

16        Having been fully advised by defendant’s attorney regarding

17   application of the statute of limitations to the offense to which

18   defendant is pleading guilty, defendant hereby knowingly,

19   voluntarily, and intelligently waives, relinquishes, and gives up (a)

20   any right that defendant might have not to be prosecuted for the

21   offense to which defendant is pleading guilty because of the

22   expiration of the statute of limitations for that offense prior to

23   the filing of the information alleging that offense; and (b) any

24   defense, claim, or argument defendant could raise or assert that

25   prosecution of the offense to which defendant is pleading guilty is

26   barred by the expiration of the applicable statute of limitations,

27   pre-indictment delay, or any speedy trial violation.

28

                                          9
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 10 of 35 Page ID #:21



 1                         WAIVER OF APPEAL OF CONVICTION

 2        16.   Defendant understands that, with the exception of an appeal

 3   based on a claim that defendant’s guilty plea was involuntary, by

 4   pleading guilty defendant is waiving and giving up any right to

 5   appeal defendant’s conviction on the offense to which defendant is

 6   pleading guilty.

 7                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 8        17.   Defendant agrees that, provided the Court imposes the

 9   sentence specified in paragraph 14 above, defendant gives up the

10   right to appeal any portion of that sentence.
11        18.   The Offices agree that, provided the Court imposes the

12   sentence specified in paragraph 14 above, the Offices give up their

13   respective rights to appeal any portion of that sentence.

14                      RESULT OF WITHDRAWAL OF GUILTY PLEA

15        19.   Defendant agrees that if, after entering a guilty plea

16   pursuant to this agreement, defendant seeks to withdraw and succeeds

17   in withdrawing defendant’s guilty plea on any basis other than a

18   claim and finding that entry into this plea agreement was

19   involuntary, then (a) the Offices will be relieved of all of their

20   obligations under this agreement, including in particular their

21   obligations regarding the use of Cooperation Information; (b) in any

22   investigation, criminal prosecution, or civil, administrative, or

23   regulatory action, defendant agrees that any Cooperation Information

24   and any evidence derived from any Cooperation Information shall be

25   admissible against defendant, and defendant will not assert, and

26   hereby waives and gives up, any claim under the United States

27   Constitution, any statute, or any federal rule, that any Cooperation

28   Information or any evidence derived from any Cooperation Information

                                          10
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 11 of 35 Page ID #:22



 1   should be suppressed or is inadmissible; and (c) should the Offices

 2   choose to pursue any charge or any civil, administrative, or

 3   regulatory action that was either dismissed or not filed as a result

 4   of this agreement, then (i) any applicable statute of limitations

 5   will be tolled between the date of defendant’s signing of this

 6   agreement and the filing commencing any such action; and

 7   (ii) defendant waives and gives up all defenses based on the statute

 8   of limitations, any claim of pre-indictment delay, or any speedy

 9   trial claim with respect to any such action, except to the extent

10   that such defenses existed as of the date of defendant’s signing this
11   agreement.

12                           EFFECTIVE DATE OF AGREEMENT

13        20.     This agreement is effective upon signature and execution of

14   all required certifications by defendant, defendant’s counsel, and an

15   attorney for the Tax Division of the Department of Justice.

16                                BREACH OF AGREEMENT

17        21.     Defendant agrees that if defendant, at any time after the

18   signature of this agreement and execution of all required

19   certifications by defendant, defendant’s counsel, and the

20   prosecutors, knowingly violates or fails to perform any of

21   defendant’s obligations under this agreement (“a breach”), the

22   Offices may declare this agreement breached.         All of defendant’s

23   obligations are material, a single breach of this agreement is

24   sufficient for the Offices to declare a breach, and defendant shall

25   not be deemed to have cured a breach without the express agreement of

26   the Offices in writing.     If the Offices declares this agreement

27   breached, and the Court finds such a breach to have occurred, then:

28

                                          11
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 12 of 35 Page ID #:23



 1              a.    If defendant has previously entered a guilty plea

 2   pursuant to this agreement, defendant will not be able to withdraw

 3   the guilty plea.

 4              b.    The Offices will be relieved of all their obligations

 5   under this agreement; in particular, the Offices: (i) will no longer

 6   be bound by any agreements concerning sentencing and will be free to

 7   seek any sentence up to the statutory maximum for the crimes to which

 8   defendant has pleaded guilty; (ii) will no longer be bound by any

 9   agreements regarding criminal prosecution, and will be free to

10   criminally prosecute defendant for any crime, including charges that
11   the Offices would otherwise have been obligated not to criminally

12   prosecute pursuant to this agreement; and (iii) will no longer be

13   bound by any agreement regarding the use of Cooperation Information

14   and will be free to use any Cooperation Information in any way in any

15   investigation, criminal prosecution, or civil, administrative, or

16   regulatory action.

17              c.    The Offices will be free to criminally prosecute

18   defendant for false statement, obstruction of justice, and perjury

19   based on any knowingly false or misleading statement by defendant.

20              d.    In any investigation, criminal prosecution, or civil,

21   administrative, or regulatory action: (i) defendant will not assert,

22   and hereby waives and gives up, any claim that any Cooperation

23   Information was obtained in violation of the Fifth Amendment

24   privilege against compelled self-incrimination; and (ii) defendant

25   agrees that any Cooperation Information and any Plea Information, as
26   well as any evidence derived from any Cooperation Information or any

27   Plea Information, shall be admissible against defendant, and

28   defendant will not assert, and hereby waives and gives up, any claim

                                          12
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 13 of 35 Page ID #:24



 1   under the United States Constitution, any statute, Rule 410 of the

 2   Federal Rules of Evidence, Rule 11(f) of the Federal Rules of

 3   Criminal Procedure, or any other federal rule, that any Cooperation

 4   Information, any Plea Information, or any evidence derived from any

 5   Cooperation Information or any Plea Information should be suppressed

 6   or is inadmissible.

 7        22.   Following the Court’s finding of a knowing breach of this

 8   agreement by defendant, should the Offices choose to pursue any

 9   charge or any civil, administrative, or regulatory action that was

10   either dismissed or not filed as a result of this agreement, then:
11              a.    Defendant agrees that any applicable statute of

12   limitations is tolled between the date of defendant’s signing of this

13   agreement and the filing commencing any such action.

14              b.    Defendant waives and gives up all defenses based on

15   the statute of limitations, any claim of pre-indictment delay, or any

16   speedy trial claim with respect to any such action, except to the

17   extent that such defenses existed as of the date of defendant’s

18   signing this agreement.

19              c.    Defendant agrees that: (i) any statements by

20   defendant, under oath, at the guilty plea hearing (if such hearing

21   occurred prior to the breach; (ii) the agreed-to factual basis

22   statement in this agreement; and (iii) any evidence derived from such

23   statements, shall be admissible against defendant in any such action

24   against defendant, and defendant waives and gives up any claim under

25   the United States Constitution, any statute, Rule 410 of the Federal
26   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

27   Procedure, or any other federal rule, that the statements or any

28

                                          13
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 14 of 35 Page ID #:25



 1   evidence derived from the statements should be suppressed or are

 2   inadmissible.

 3                     COURT AND PROBATION OFFICE NOT PARTIES

 4        23.     Defendant understands that the Court and the United States

 5   Probation Office are not parties to this agreement and need not

 6   accept any of the Offices’ sentencing recommendations or the parties’

 7   agreements to facts, sentencing factors, or the sentence.           Defendant

 8   understands that the Court will determine the facts, sentencing

 9   factors, and other considerations relevant to sentencing and will

10   decide for itself whether to accept and agree to be bound by this
11   agreement.

12        24.     Defendant understands that both defendant and the Offices

13   are free to: (a) supplement the facts by supplyingp relevant

14   information to the United States Probation Office and the Court, (b)

15   correct any and all factual misstatements relating to the Court’s

16   Sentencing Guidelines calculations and determination of sentence, and

17   (c) argue on appeal and collateral review that the Court’s Sentencing

18   Guidelines calculations and the sentence it chooses to impose are not

19   error, although each party agrees to maintain its view that the

20   calculations and sentence referenced in paragraph 14 are consistent

21   with the facts of the case.      While this paragraph permits both the

22   Offices and the defendant to submit full and complete factual

23   information to the United States Probation Office and the Court, even

24   if that factual information may be viewed as inconsistent with the

25   facts agreed to in this agreement, this paragraph does not affect
26   defendant’s and the Offices’ obligations not to contest the facts

27   agreed to in this agreement.

28

                                          14
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 15 of 35 Page ID #:26



 1                             NO ADDITIONAL AGREEMENTS

 2        25.   Defendant understands that, except as set forth herein,

 3   there are no promises, understandings, or agreements between the

 4   Offices and defendant or defendant’s attorney, and that no additional

 5   promise, understanding, or agreement may be entered into unless in a

 6   writing signed by all parties or on the record in court.

 7                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 8        26.   The parties agree that this agreement will be considered

 9   part of the record of defendant’s guilty plea hearing as if the

10   entire agreement had been read into the record of the proceeding.
11    AGREED AND ACCEPTED

12
      UNITED STATES DEPARTMENT OF JUSTICE
13    TAX DIVISION

14    RICHARD E. ZUCKERMAN
      Principal Deputy Assistant Attorney
15    General

16

17
      NANETTE L. DAVIS                                  Date
18    Senior Litigation Counsel
      MARK F. DALY
19    Senior Litigation Counsel

20
      UNITED STATES ATTORNEY’S OFFICE
21    FOR THE CENTRAL DISTRICT OF
      CALIFORNIA
22
      NICOLA T. HANNA
23    United States Attorney
      THOMAS D. COKER
24    Assistant United States Attorney
      Chief, Tax Division
25
26

27

28

                                          15
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 16 of 35 Page ID #:27
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 17 of 35 Page ID #:28



 1                     CERTIFICATION OF DEFENDANT’S ATTORNEY

 2        I am defendant STRACHANS SA IN LIQUIDATION’s attorney.           I have

 3   carefully and thoroughly discussed every part of this agreement with

 4   my client.   Further, I have fully advised my client of his rights, of

 5   possible pretrial motions that might be filed, of possible defenses

 6   that might be asserted either prior to or at trial, of the sentencing

 7   factors set forth in 18 U.S.C. § 3553(a), of relevant Sentencing

 8   Guidelines provisions, and of the consequences of entering into this

 9   agreement.   To my knowledge: no promises, inducements, or

10   representations of any kind have been made to my client other than
11   those contained in this agreement; no one has threatened or forced my

12   client in any way to enter into this agreement; my client’s decision

13   to enter into this agreement is an informed and voluntary one; and

14   the factual basis set forth in this agreement is sufficient to

15   support my client’s entry of guilty pleas pursuant to this agreement.

16
                                                      August 14, 2020
17    WILLIAM A. BURCK                                Date
      MICHAEL LIFTIK
18    Attorney for Defendant STRACHANS
      SA IN LIQUIDATION
19

20

21

22

23

24

25
26

27

28

                                          17
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 18 of 35 Page ID #:29




                         EXHIBIT A
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 19 of 35 Page ID #:30



1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No. CR 20-

11             Plaintiff,                    I N F O R M A T I O N

12                   v.                      [18 U.S.C. § 371: Conspiracy to
                                             Defraud the United States]
13   STRACHANS SA IN LIQUIDATION,

14             Defendant.

15

16        The United States Attorney charges:
17

18                                 [18 U.S.C § 371]
19   A.   INDIVIDUALS AND ENTITIES
20        At times relevant to this Information:
21        1.    Defendant STRACHANS SA IN LIQUIDATION was a Jersey-based
22   accounting and financial services company that assisted U.S.
23   taxpayer-clients and others in evading taxes through the use of
24   offshore trusts and entities and offshore bank accounts.           Initially
25   operating as a legitimate accounting firm, in approximately 1987
26   defendant STRACHANS began offering offshore structures and bank
27   accounts and related financial services to its clients.          At
28
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 20 of 35 Page ID #:31



1    approximately that same time, defendant STRACHANS employees began to

2    travel to the United States for the purpose of marketing its services

3    to U.S. taxpayers.

4         2.    Defendant STRACHANS moved its operations to Geneva,

5    Switzerland, in or about 1999 to take advantage of Swiss banking

6    secrecy for itself and its clients.       In 2009, defendant STRACHANS

7    began doing business as Elston Management.

8         3.    Co-Conspirator-1 was a citizen of the Bailiwick of Jersey,

9    Channel Islands, and a principal of defendant STRACHANS.

10        4.    Co-Conspirator-2 was the brother of Co-Conspirator-1 and

11   also a citizen of the Bailiwick of Jersey and principal of defendant

12   STRACHANS.

13        5.    Co-Conspirator-3 was a citizen of the Bailiwick of Jersey,

14   and first an employee and then a minority shareholder of defendant

15   STRACHANS.

16        6.    The Internal Revenue Service (“IRS”) was an agency of the

17   United States Department of Treasury responsible for administering

18   and enforcing the tax laws of the United States and collecting the

19   taxes owed to the Treasury of the United States by its citizens.

20        7.    United States citizens, resident aliens, and legal

21   permanent residents had an obligation to report the following

22   information to the IRS on Form 1040, Schedule B, Part III, Line 7a,

23   by checking a “Yes” or “No” box: “At any time during [the calendar

24   year], did you have an interest in or a signature or other authority

25   over a financial account in a foreign country, such as a bank

26   account, securities account, or other financial account?”           If the

27   answer to Line 7a was “Yes,” then Line 7b required the taxpayer to

28   enter the name of the foreign country in which the financial account

                                          2
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 21 of 35 Page ID #:32



1    was located.

2         8.    United States citizens, resident aliens, and legal

3    permanent residents had an obligation to report all income earned

4    from foreign financial accounts on their tax returns and pay the

5    taxes due on that income.

6         9.    United States citizens, resident aliens, and legal

7    permanent residents who had a financial interest in, or signature

8    authority over, one or more financial accounts in a foreign country

9    with an aggregate value of more than $10,000 at any time during a

10   particular year were required to file with the Department of the

11   Treasury a Report of Foreign Bank and Financial Accounts on Form TD F

12   90-22.1 (“FBAR”).    Generally, the FBAR for the applicable year was

13   due by June 30 of the following year.

14        10.   An “undeclared account” was a bank or financial account

15   maintained in a foreign country that was not reported to the United

16   States government on a tax return or on an FBAR.

17   B.   OBJECT OF THE CONSPIRACY

18        11.    From in or about 1987 until in or about November 2014, in

19   Los Angeles County, within the Central District of California, and

20   elsewhere, defendant STRACHANS knowingly and willfully conspired and

21   agreed with various United States taxpayers, their representatives

22   and others, both known and unknown to the United States Attorney, to

23   defraud the United States by impeding, impairing, obstructing, and

24   defeating the lawful government functions of the Internal Revenue

25   Service of the United States Department of Treasury in the

26   ascertainment, compilation, assessment, and collection of the

27   revenue, that is, federal income taxes of the U.S. taxpayers, in

28   violation of 18 U.S.C. § 371.

                                          3
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 22 of 35 Page ID #:33



1    C.     MANNER AND MEANS OF THE CONSPIRACY

2           12.   The object of the conspiracy was carried out, and to be

3    carried out, in substance, as follows:

4                 a.   traveling to the United States until 2007 for the

5    purpose of marketing defendant STRACHANS’s services to U.S. taxpayer-

6    clients;

7                 b.   opening and maintaining offshore bank accounts for the

8    benefit of approximately 90 U.S. taxpayer clients, including accounts

9    at banks in Jersey and at Cornèr Bank and UBS in Switzerland;

10                c.   assisting clients in establishing and using sham

11   entities, including offshore shell companies, as nominee beneficial

12   owners of the undeclared accounts;

13                d.   providing financial services to the clients through

14   the use of various entities related to defendant STRACHANS, including

15   Elston Management SA, Roker Trustees (Jersey) Ltd., Overseas Trading

16   and Promotion Ltd., Ferndale Worldwide, Ltd., and Jilette Company

17   Ltd.

18                e.   using STRACHANS-related entities as trustees on

19   offshore trusts for U.S. taxpayer-clients and conduits for the

20   repatriation of funds from undeclared accounts to the United States,

21   in some instances utilizing a Monagasque citizen as a nominee trust

22   settlor;

23                f.   facilitating withdrawals of funds from the undeclared

24   accounts by either providing hand-delivered cash in the United States

25   or using defendant STRACHANS’ and related entities’ bank accounts in

26   Switzerland and elsewhere, and correspondent bank accounts in the

27   United States;

28                g.   facilitating the repatriation of offshore funds for

                                          4
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 23 of 35 Page ID #:34



1    U.S. taxpayer-clients through the use of bogus mortgage and false

2    invoice and certificate of deposit schemes, sometimes utilizing a

3    STRACHANS-related company called Ambassador Discount Company;

4               h.     facilitating the repatriation of offshore funds

5    through the use of back-to-bank loans;

6               i.     structuring transfers of funds to evade currency

7    transaction reporting requirements;

8               j.     submitting false Forms W8-Ben-E to offshore banks

9    regarding their U.S. taxpayer-clients’ bank accounts;

10              k.     using a London post office box and a London-based

11   lawyer to provide mail delivery services;

12              l.     meeting with U.S. taxpayer-clients in offshore locales

13   to give them an opportunity to review account statements; and

14              m.     providing offshore credit and debit cards in initially

15   through a U.K. bank that were held by a STRACHANS nominee company

16   called Jillette, and later through Cornèr Bank (Switzerland) to the

17   U.S. taxpayer-clients to assist them in accessing their funds in the

18   undeclared accounts without creating a paper trail in the United

19   States.

20   D.   OVERT ACTS

21        13.   On or about the following dates, in furtherance of the

22   conspiracy and to accomplish its objects, defendant STRACHANS and

23   other co-conspirators committed various overt acts within the Central

24   District of California, including, but not limited to, the following:

25        Overt Act No. 1:     In or about May 2000, defendant STRACHANS

26   formed separate offshore trusts for a U.S. taxpayer-client (“Client

27   1”), and his business partner, a U.K. taxpayer-client (“Client 2”).

28   Defendant STRACHANS also formed a third offshore trust for their

                                          5
     Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 24 of 35 Page ID #:35



1    Australian advisor.

2         Overt Act No. 2:     In or about October 2007, with the knowledge

3    and consent of the clients, defendant STRACHANS transferred the

4    balances in the offshore bank accounts for Clients 1 and 2 to an

5    account at UBS in Switzerland on which Co-Conspirator 1 was listed as

6    the beneficial owner, in order to assist in continuing to conceal

7    Clients 1 and 2’s ownership of the offshore funds.

8         Overt Act No. 3:     On or about February 8, 2010, Co-Conspirator-1

9    received £5,916,000 into an account in a nominee name at UBS AG on

10   behalf of Clients 1 and 2.

11        Overt Act No. 4:     On or about April 11, 2013, Co-Conspirator 1

12   received 50,000 Swiss francs from a nominee account at UBS AG for

13   services rendered to undeclared U.S. taxpayer-clients.

14        Overt Act No. 5:     On or about June 5, 2014, Co-Conspirator 1

15   made several stock investments worth over $500,000 on behalf of

16   undeclared U.S. taxpayer-clients in a nominee account at UBS AG.

17

18                                            NICOLA T. HANNA
                                              United States Attorney
19

20

21                                            BRANDON D. FOX
                                              Assistant United States Attorney
22                                            Chief, Criminal Division
23                                            THOMAS D. COKER
                                              Assistant United States Attorney
24
                                              Chief, Tax Division
25
                                              NANETTE L. DAVIS
26                                            MARK F. DALY
                                              Senior Litigation Counsel
27                                            U.S. Department of Justice
28

                                          6
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 25 of 35 Page ID #:36




                         EXHIBIT B
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 26 of 35 Page ID #:37



                                Exhibit B

                           STATEMENT OF FACTS

                              INTRODUCTION

   1.   Strachans SA (Strachans) was incorporated in 1999 and
        became active in 2000. It was based in Geneva, Switzerland.
        Strachans was created to take over the business of its
        sister company, Strachan Services Limited (“SSL”) which was
        based in Jersey, Channel Islands. After SSL’s business was
        transferred from Jersey to Geneva, SSL ceased to provide
        any offshore services.

   2.   Strachans was an independent firm providing administration
        to offshore structures for clients residing in a range of
        countries, including citizens and residents of the United
        States (“U.S.-based clients”). This included the formation
        of   trusts   and  off-shore  companies,   administration,
        bookkeeping, and accounting but did not include the
        provision of banking services or the giving of investment
        advice.    These services were predominantly provided by
        Swiss Banks.

   3.   Strachans was beneficially owned by three shareholders,
        Richard Jepson Egglishaw, Terence Ahier Jehan and Philip
        Jepson    Egglishaw    (collectively     the   “Strachans
        Shareholders”).   It was licensed to provide financial
        services and regulated by the Association Romande Des
        Intermediaires Financiers (“ARIF”).    In December 2011,
        Strachans was placed in liquidation, and Philip J.
        Egglishaw was appointed as the liquidator.

   4.   Strachans charged for its services on a time-cost basis for
        administering a client’s accounts and not, with one
        exception, based on a client’s assets under management
        (“AUM”).    Accordingly, records were not maintained to
        reliably calculate the AUM for U.S.-based clients.
        Strachans provided services to approximately 60 U.S.-based
        clients in undeclared accounts. While the majority of those
        accounts   contained    less   than   $1    million   under
        administration, approximately seven accounts contained
        between $1-$10 million under administration. There were
        approximately five accounts above $10 million, the largest
        being approximately $25 million under administration.

   5.   Strachans earned approximately $4.7 million in gross fees
        between the years 2000 to 2015 attributable to these
        undeclared U.S. taxpayer accounts.




                                     1
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 27 of 35 Page ID #:38



               U.S. INCOME TAX AND REPORTING OBLIGATIONS

   6.    U.S. citizens, resident aliens, and legal permanent
         residents have an obligation to report all income earned
         from foreign bank accounts on their tax returns and to pay
         the taxes due on that income.       For the tax year 1976
         forward, U.S. citizens, resident aliens, and legal
         permanent residents had an obligation to report to the
         Internal Revenue Service (“IRS”) on the Schedule B of a
         U.S. Individual Income Tax Return, Form 1040, whether that
         individual had a financial interest in, or signature
         authority over, a financial account in a foreign country in
         a particular year by checking “Yes” or “No” in the
         appropriate box and identifying the country where the
         account was maintained.

   7.    Since 1970, U.S. citizens, resident aliens, and legal
         permanent residents who have had a financial interest in,
         or signature authority over, one or more financial accounts
         in a foreign country with an aggregate value of more than
         $10,000 at any time during a particular year have been
         required to file with the Department of Treasury a Report
         of Foreign Bank and Financial Accounts, FinCEN Form 1 14,
         formerly known as Form TD F 90-22.1 (the “FBAR”).

   8.    An “undeclared account” was a financial account owned by an
         individual who was a U.S. citizen, resident alien, or legal
         permanent resident and maintained in a foreign country that
         had not been reported by the individual account owner to
         the U.S. government on an income tax return or other form
         and an FBAR as required.

   9.    Since 1935, Switzerland has maintained criminal laws that
         ensure the secrecy of client relationships at Swiss Banks.
         While Swiss law permits the exchange of information in
         response to administrative requests made pursuant to a tax
         treaty with the United States and certain legal requests
         in cases of tax fraud, Swiss law otherwise prohibits the
         disclosure of identifying information without client
         authorization. Because of the secrecy guarantee that they
         created, these Swiss criminal provisions have historically
         enabled U.S. taxpayer-clients to conceal their Swiss bank
         accounts from U.S. authorities.

   10.   In 2008, Swiss bank UBS AG (“UBS") publicly announced that
         it was the target of a criminal investigation by the IRS
         and the United States Department of Justice and that it
         would be exiting and no longer accepting certain U.S.
         clients. On February 18, 2009, the Department of Justice
         and UBS filed a deferred prosecution agreement in the
         Southern District of Florida in which UBS admitted that its


                                     2
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 28 of 35 Page ID #:39



         cross-border banking business used Swiss privacy law to aid
         and assist U.S. clients in opening and maintaining
         undeclared assets and income from the IRS.     Since 2008,
         several other Swiss Banks have publicly announced
         resolutions with the Department of Justice or that they
         were or are the targets of similar criminal investigations
         and that they would likewise be exiting relationships with
         and not accepting certain U.S. clients. These cases have
         been closely monitored by banks and other financial
         institutions    operating   in    Switzerland,    including
         Strachans, since at least August 2008.

                           THE OFFENSE CONDUCT

   11.   From at least 2001 through 2014, Strachans assisted certain
         U.S.-based clients, including one or more taxpayers
         residing in the Central District of California, in evading
         their U.S. tax obligations, which led them to file false
         federal tax returns with the IRS, and to otherwise hide
         from the IRS assets maintained overseas.      The Strachans
         Shareholders sought referrals of U.S.-based clients from
         other professionals (predominantly lawyers and accountants
         based in the United States).          However, the daily
         administration of the offshore structures was carried out
         by employees of Strachans.

   12.   In particular, Strachans helped U.S.-based clients conceal
         from the IRS their beneficial ownership of undeclared
         assets maintained in depository financial institutions
         located in various countries, predominantly Switzerland,
         Jersey and the United Kingdom.           Specifically, in
         furtherance of a scheme to help U.S.-based clients hide
         assets from the IRS and evade taxes, Strachans did the
         following:

         a.   Strachans managed undeclared assets for U.S.-based
              clients that were held by sham entities (or
              structures). These structures, which had no business
              purpose, served as the nominal account holders of
              accounts that, in reality, belonged to the U.S.-based
              clients.   Strachans allowed U.S.-based clients to
              maintain their accounts in this fashion despite
              knowing that the structures were being used to conceal
              the identities of the U.S.-based clients, who were the
              true beneficial owners of the assets held by these
              entities. Strachans signed a number of IRS Forms W-
              8BEN, which is a certificate of status of beneficial
              owner for purposes of United States tax withholding,
              that falsely declared the beneficial ownership as
              being non-U.S. when clearly it was.



                                     3
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 29 of 35 Page ID #:40



                 As an example, Client A, a U.S.-based client living
                  within this District sold his interest, worth in
                  excess of $25 million, in an overseas entity
                  involved in the entertainment industry. Client A
                  directed the funds from this sale to be diverted to
                  an offshore structure set up specifically by
                  Strachans for him. This allowed the funds from the
                  sale of the overseas entity to evade U.S. taxes.

                 Client A’s funds placed in the structure were
                  invested in offshore accounts in a range of
                  securities, many U.S.-based. Client A was able to
                  access the funds in the offshore entity by acquiring
                  real estate for his personal use, using credit cards
                  that were owned by and paid by the structure, and
                  meeting personal expenses such as private jets and
                  collecting musical instruments using funds from the
                  structure. All of this was done in such a way to
                  evade detection by the IRS and avoid taxes required
                  by the Internal Revenue Code.

        b.    Strachans   facilitated    frequent   one-way    cash
              collections by U.S.-based clients knowing that they
              had no intention of declaring the funds to the IRS.

              Typically, the U.S. client would visit Strachans in
              Geneva to collect what was usually $10,000 in cash and
              sign a receipt for the money. Also, a member of
              Strachans would sometimes take the cash to London for
              collection there by the client and on a few occasions,
              money was taken to the U.S. by a member of Strachans
              and provided to the U.S. client in the United States.

              Strachans also brokered a limited number of two-way
              cash swaps within the United States whereby one client
              would transfer funds to one of the Strachans
              representatives   for   deposit  offshore,   and   the
              Strachans representative would then use those funds
              to make an undeclared transfer to another U.S. client
              from those offshore funds.        Strachans similarly
              provided the clients with debit or credit cards drawn
              from Swiss banks as a means of secretly accessing
              their offshore funds.

        c.    Other shams were adopted in order to allow U.S.-based
              clients to access their undeclared offshore funds in
              a secret manner.       These included fake loans,
              consultancy agreements, and dummy invoicing.

                 Fake loans were used to allow U.S.-based clients to
                  “borrow” their own money from their offshore funds

                                     4
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 30 of 35 Page ID #:41



                  via a Strachans entity to acquire assets such as
                  real estate in their own name. The Strachans’ entity
                  was used to avoid a direct link between the U.S.-
                  based client and his offshore funds. To make these
                  false loans look real, the U.S.-based client would
                  sign a loan agreement with the Strachans entity
                  detailing terms and conditions such as security,
                  rate of interest and the repayment date. In some
                  cases, loans were not even repaid.

                 Consultancy agreements were used to allow U.S.-
                  based clients to be employed by a Strachans entity
                  and receive a retainer (normally for no actual
                  services) and declare that retainer as income on
                  their U.S. tax return. This method allowed clients
                  to directly benefit from a part of their offshore
                  income, albeit in a taxable form.

                 Dummy invoicing was normally used by U.S.-based
                  clients via their own offshore company or a
                  Strachans entity to invoice a bogus service to an
                  overseas   third-party   payor   as  a   means   of
                  fraudulently diverting income offshore. However, it
                  was also used as a means (similar to consultancy
                  services) to give the U.S.-based client access to
                  a limited part of their offshore funds albeit in a
                  taxable form. This would be done by the client (or
                  his accountant) providing invoices to Strachans for
                  fictitious services which would be paid from the
                  offshore funds using cashier’s cheques so the
                  actual   source   of   the   funds   would   remain
                  undisclosed.

        d.    Strachans’   representatives   met   with   U.S.-based
              clients in the United States, Switzerland, the United
              Kingdom, and elsewhere. During these meetings,
              Strachans provided the clients with receipts and
              payments and other accounting materials to review that
              did not include the clients’ names. Strachans advised
              the U.S.-based clients that it was not in their
              interest to keep copies of these statements because
              doing so would increase the risk that their undeclared
              offshore assets would be discovered by the IRS.

        e.    For a limited number of U.S.-based clients who sought
              an extraordinary level of confidentiality, Strachans,
              via its Shareholders, has held client funds in their
              own personal accounts.     Generally, this would be
              created by funds being moved from the clients’
              existing offshore structure via a Strachans entity to
              the Strachans shareholder. Release of these funds back

                                     5
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 31 of 35 Page ID #:42



              to their beneficial owner would normally be achieved
              by a transfer back through an intermediary entity.
              This was done to obfuscate the true beneficial
              ownership of funds from the IRS.

         f.   One or more U.S. taxpayer-clients of Strachans used
              the U.S. mails, private or commercial interstate
              carriers, or interstate wire communications to submit
              individual federal income tax returns to the IRS that
              were materially false and fraudulent in that these
              returns failed to disclose the existence of such
              taxpayers’ undeclared accounts and the income earned
              in such accounts.

   13.   At all relevant times, Strachans was aware that U.S.
         taxpayers had a legal duty to report to the IRS, and pay
         taxes on the basis of, all their income, including income
         earned in accounts that these U.S.-based clients maintained
         with Strachans. Despite being aware of this legal duty,
         Strachans intentionally assisted U.S.-based clients in
         opening and maintaining undeclared accounts with the
         knowledge that, by doing so, Strachans was helping these
         U.S. taxpayers violate their legal duties. Strachans was
         aware that this conduct violated U.S. law.

   14.   The conduct of Strachans allowed it to increase its fees,
         and hence profit base by maintaining accounts involving
         undeclared assets and charging for administering those
         structures.

                           MITIGATING FACTORS

   15.   Strachans,   through   the   efforts   of   the   Strachans
         Shareholders, has fully cooperated with the Department of
         Justice (the “Department”). Strachans engaged U.S. counsel
         and made a voluntary approach to the Department in May
         2014. Strachans conducted an internal review in order to
         identify and collect data and information regarding its
         U.S.-taxpayer accounts. Strachans reported its findings to
         the Department, providing documentation supporting its
         findings. Each of the Strachans Shareholders submitted to
         voluntary interviews by the Department.     Strachans also
         assisted the Department in preparing treaty requests under
         the Convention between the United States of America and the
         Swiss Confederation for the Avoidance of Double Taxation
         with Respect to Taxes on Income (Oct. 2, 1996), and the
         Protocol Amending the Convention (Sept. 23, 2009) including
         by identifying U.S.-taxpayer accounts that may meet the
         standard for information exchange under the treaties.




                                     6
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 32 of 35 Page ID #:43




                 EXHIBIT C
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 33 of 35 Page ID #:44
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 34 of 35 Page ID #:45
Case 2:20-cr-00362-ODW Document 5 Filed 08/19/20 Page 35 of 35 Page ID #:46
